Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on January 07, 2022, is acknowledged. The withdrawal of Claims 17-51 drawn to nonelected Inventions II to IV is acknowledged.

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 line 2 “xenogaft” should read “xenograft” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirley (U.S. Publication No. 20090164000). 
Regarding Claim 1, Shirley discloses a flow modifying implant (Figure 1A #10) that modifies a flow of blood in a vessel when deployed (Paragraph [0012] lines 1-2), the said flow modifying implant comprising:
a hollow tubular body (Figure 1A #12) having a first end (Figure 1A #18) and a second end (Figure 1A #16) and tapering from the first end (Figure 1A #18) towards the second end (Figure 1A #16);
a first opening (Figure 1A #24) at the first end (Figure 1A #18) of the hollow tubular body and a second opening (Figure 1A #22) at the second end (Figure 1A #18) of the hollow tubular body (Figure 1A #12), the first opening (Figure 1A #24) and the second opening (Figure 1A #22) being positioned so that a continuous lumen (Figure 1A #26) is formed through the hollow tubular body (Figure 1A #12); and
a ring (Figure 1A #30) positioned at the first end (Figure 1A #18) and positioned coaxially with the first opening (Figure 1A #30 is positioned coaxially with opening (Figure 1A #24)).
Regarding Claim 2, Shirley discloses wherein a wall of the hollow tubular body (Figure 1A #12) comprises a non-porous material (Paragraph [0068] lines 1-2, “THORALON can be manipulated to provide either porous or non-porous”).
Regarding Claim 3, Shirley discloses wherein a wall of the hollow tubular body (Figure 1A #12) comprises a porous material (Paragraph [0068] lines 1-2, “THORALON can be manipulated to provide either porous or non-porous”).
Regarding Claim 5, Shirley discloses wherein a wall of the hollow tubular body (Figure 1A #12) comprises a xenograft material (Paragraph [0057]).
Regarding Claim 6, Shirley discloses wherein a wall of the hollow tubular body (Figure 1A #12) comprises a porcine or bovine material (Paragraph [0044] lines 5-9, adhesive places on hollow tubular body).
Regarding Claim 7, Shirley discloses wherein a wall of the hollow tubular body (Figure 1A #12) comprises a polymer or a metal (Paragraph [0065]).
Regarding Claim 8, Shirley discloses wherein the flow modifying implant is configured to conform to the tapering of a blood vessel so that when deployed in the blood vessel, a portion of a wall of the hollow tubular body is flush with the blood vessel (Paragraph [0033]).
Regarding Claim 9, Shirley discloses wherein the blood vessel is a coronary sinus (Paragraph [0031]).
Regarding Claim 10, Shirley discloses wherein the hollow tubular body (Figure 1A #12) is configured to taper from the first end (Figure 1A #18) to the second end (Figure 1A #16) so that when the flow modifying implant is deployed within a coronary sinus, the flow of blood through the flow modifying implant is modified  (Paragraph [0031]).
Regarding Claim 11, Shirley discloses wherein the flow of blood through the modifying implant is modified so that a pressure is increased adjacent the first end relative to a position along the taper (Paragraph [0033]).
Regarding Claim 12, Shirley discloses wherein the flow of blood through the flow modifying implant is modified so that a velocity of the blood is increased at a position along a tapered region of the flow modified implant relative to the first end (Paragraph [0034]).
Regarding Claim 13, Shirley discloses wherein a diameter of the first opening (Figure 1A #24) is at least double a diameter (See figure 1A) of the second opening (Figure 1A #22).
Regarding Claim 14, Shirley discloses wherein the ring (Figure 1A #30) comprises a first material (Paragraph [0050]), and the hollow tubular body (Figure 1A #12) comprises a second material (Paragraph [0065]), and wherein the first material is more rigid than the second material (Choice of first material for example steel is more rigid than choice for second material for example polyurethane). 
Regarding Claim 15, Shirley discloses wherein the ring (Figure 1A #30) comprises a strut (Paragraph [0115] lines 3-5), and wherein the hollow tubular body (Figure 1A #12) is free of any struts.
Regarding Claim 16, Shirley discloses wherein the flow modifying implant is self-expanding or balloon expandable (Paragraph [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirley (U.S. Publication No. 20090164000) in view of Solovay (U.S. Patent No. 5769884). 
Regarding Claim 4, Shirley does not discloses wherein a wall of the hollow tubular body comprises a material having a porosity that varies throughout the material.
	Solovay teaches a controlled porosity endovascular implant wherein a wall of the hollow tubular body (Figure 1A#20) comprises a material having a porosity that varies throughout the material (Column 2 lines 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shirley in view of Solovay to have a wall of the hollow tubular body comprises a material having a porosity that varies throughout the material because the porous portions of the stent covering promote healthy tissue and capillary ingrowth near the ends of the stent, which helps keep the stent from migrating, and promotes re-endothelialization along the entire length of the endoprosthesis implant. The less porous or non-porous portion of the stent covering helps prevent the diseased segment of the vessel from travelling to the newly formed intima by encapsulating it between the vessel wall and the stent (Column 2 lines 13-19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774